Citation Nr: 1037473	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  04-18 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependent's Educational Assistance (DEA) under 
38 U.S.C.A. Chapter 35.  

(A decision on the appellant's brother's claim will be the 
subject of a separate document.)



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to May 1970.  He 
died in July 1992.  The claimant in this appeal is the Veteran's 
legitimate daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

As noted in a previous decision of record, the RO established 
individual claims for the Veteran's children, and developed the 
appeals on that basis.  

In July 2008, the Board denied the appellant's claims as listed 
on the title page of this decision (as well as entitlement to 
accrued benefits payable to the Veteran at the time of his 
death).  The Veteran appealed the issues of entitlement to 
service connection for the cause of the Veteran's death and 
entitlement to DEA under 38 U.S.C.A. § 35 to the United States 
Court of Appeals for Veterans Claims (CAVC).  In a July 2009 
Order, the Court granted the VA General Counsel's and Appellants' 
Joint Motion For Remand of these issues.  The Board's decision 
was vacated as to these issues and the appellant's claims were 
remanded to the Board.  The Order called for the claims to be 
remanded for additional medical opinions regarding the etiologies 
of various medical conditions.  

In December 2009, the claim was remanded for additional 
development, to include the issuance of a new Veterans Claims 
Assistance Act of 2000 (VCAA) letter and for additional medical 
opinions regarding the etiologies of acute myelocytic leukemia 
(AML), diabetes mellitus, and coronary heart disease (CHD).   

The claim has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The Veteran died in July 1992.

2.  Prior to his death, the Veteran had not established service 
connection for any disability; however, service connection was 
granted after his death for diabetes mellitus and rated as 20 
percent disabling from March 1991.

3.  The immediate cause of death was respiratory arrest; due to 
(or as a consequence of) cardiac tamponade; due to (or as a 
consequence of) acute myelocytic leukemia.  Diabetes has not been 
medically implicated in the cause of the Veteran's death.

4.  Acute myelocytic leukemia was first shown many years 
subsequent to his separation from service, and is not shown to be 
related to such service. It is not on the list of diseases 
related to herbicide exposure in Vietnam nor is it otherwise 
shown to be related to an in-service occurrence or event.

5.  The Veteran did not die of a service-connected disability and 
was not totally and permanently disabled due to service- 
connected disability at the time of his death.




CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute 
substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.312 (2009).

2.  The requirements for entitlement to DEA under 38 U.S.C.A. 
Chapter 35 have not been met.  38 U.S.C.A. § 3501 (West 2002 & 
Supp. 2009); 38 C.F.R. § 21.3021(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations require VA to notify claimants of the 
information that is necessary to establish their entitlements to 
the benefits sought and to assist them in obtaining the evidence 
necessary to substantiate their claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (1) (2009).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  However, the VCAA notice 
requirements may be satisfied notwithstanding errors in the 
timing or content of the notice if such errors are not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre- adjudicatory analysis 
of the evidence already contained in the record.  See, e.g. 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).

The VCAA's notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
VCAA notice must inform a claimant that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the context of a claim for death and indemnity compensation 
(DIC) benefits, which includes a claim of service connection for 
the cause of the Veteran's death, section 5103(a) notice must be 
tailored to the claim.  The notice should include (1) a statement 
of the conditions, if any, for which the Veteran was service 
connected at the time of his or her death; (2) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a previously service connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 at 352-353 (2007).

In this case, the RO sent the appellant letters in March 2005 and 
August 2006 which informed the appellant what information VA 
already had in its possession, the types of evidence that VA was 
responsible for obtaining on the appellant's behalf, and the 
types of evidence that VA would make reasonable efforts to obtain 
if sufficiently identified by the appellant.  The letters also 
informed the appellant that, in order to receive DIC, he needed 
to show either that the Veteran died on active duty or that he 
died from a service connected disease or injury.

As the Board recognized in its decision and remand dated in 
December 2009, these letters did not comply with Hupp; that case 
had not yet been decided at the time of the rating decision at 
issue herein.  Therefore, the Board directed that this deficiency 
be remedied upon remand.  In October 2010, the claimant was sent 
a new VCAA letter that complied with the requirements of Hupp.  
That letter also explained the manner whereby VA assigns 
disability ratings and effective dates and again explained the 
respective duties of VA and the claimant with respect to 
obtaining evidence in support of this claim.  The appellant's 
claim was subsequently readjudicated in a June 2010 supplemental 
statement of the case (SSOC), thereby curing any pre-decisional 
notice errors.

In addition to its duty to provide various notices to claimants, 
VA must make reasonable efforts to assist them in obtaining the 
evidence that is necessary to substantiate their claims, unless 
no reasonable possibility exists that such assistance would aid 
in substantiating the claims. 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  In this case, VA has of 
record evidence including the Veteran's service treatment records 
(STRs), written statements that he submitted during his lifetime, 
his death certificate, and private treatment records pertaining 
to his final hospitalization.  Moreover, pertinent medical 
opinions were obtained regarding the etiologies of the 
disabilities at issue meeting the requirements of 38 U.S.C.A. § 
5107A(d) (West 2002 & Supp. 2009).  

For the above reasons, the Board finds that VA complied with its 
obligations pursuant to the VCAA.

Entitlement to service connection for cause of the Veteran's 
death.

Service connection for the cause of the Veteran's death may be 
granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.312 (2009).  A service-connected disability is the 
principal cause of death if it singly, or jointly with some other 
conditions, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2009).

The official death certificate reflects that the Veteran died in 
July 1992.  The immediate cause of death was respiratory arrest; 
due to (or as a consequence of) cardiac tamponade; due to (or as 
a consequence of) AML.

At the time of his death, the Veteran had not established service 
connection for any disability; however, service connection was 
granted after his death for diabetes mellitus and rated as 20 
percent disabling, effective in March 1991.

The appellant argues that service connection should have been 
established for AML.  She maintains that the Veteran's AML is 
related to chemical exposure to include jet fuel and Agent 
Orange.  In general, service connection may be granted for 
disability or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., leukemia, cardiovascular disorders) which 
are manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

If a Veteran was on the ground in Vietnam, it is presumed that he 
was exposed to Agent Orange.  If such Veteran subsequently 
develops certain disorders set out in the law and regulations, 
within the appropriate presumptive period, service connection may 
be presumed.

VA regulations also provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam during 
the Vietnam Era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  In such circumstances, service connection may be granted 
on a presumptive basis for diseases listed in 38 C.F.R. § 
3.309(e) (2009).  See 38 C.F.R. § 3.307(a)(6)(ii) (2009).

Regarding the Agent Orange claim, the records show that the 
Veteran served in the Republic of Vietnam during the Vietnam era.  
Significantly, however, AML is not on the list of the presumptive 
diseases as referred to above, and was not manifested until many 
years after service.  Accordingly, the Board concludes that the 
claim for service connection may not be granted via the Agent 
Orange presumption or the chronic disease presumption.

Aside from the above-mentioned presumptive provisions, service 
connection may be established by satisfactory proof of direct 
service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) and Brock v. Brown, 10 Vet. App. 155, 160 (1998).

In this regard, the STRs do not reflect the presence of any 
serological problems, to include leukemia.  The report of his May 
1970 service separation examination shows that the serological 
study was within normal limits.  Further, the record does not 
contain a diagnosis of AML within one year subsequent to service 
discharge, let alone, manifested to a degree of 10 percent within 
that year.  In fact, the first diagnosis involving leukemia is in 
January 1991 when the Veteran received private medical care, 
nearly 21 years after service.

Moreover, the record does not contain a competent medical opinion 
that leukemia is related to military service.  A private 
physician (P.A.G., M.D.) in November 2002, noted the Veteran's 
Vietnam service and indicated that he could not rule out a 
service connection to his death from leukemia.  The use of the 
words "could not rule out" makes this opinion speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may also implies "may or may not" and is 
too speculative to establish medical nexus).

Still further, the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects clinical 
data or other rationale to support his opinion.  This physician 
did not offer any medical evidence or reasoning to support a 
conclusion that the Veteran's AML is related to military service.  

Additional VA medical etiology opinion from April 2010 from an 
examiner with a background or specialty in respiratory and heart 
diseases was acquired and the report was added to the claims 
file.  The VA examiner noted that he reviewed the claims file.  
He stated that the deceased Veteran's diagnosis of AML was less 
likely caused by or a result of disease, incident, or injury 
during military service, to include the exposure to Agent Orange.  
In explanation, he stated that there was no basis in medical fact 
identified in the records to support such an assertion.  He also 
noted that while he reviewed the November 2002 private 
physician's report which stated that he could not rule out a 
service connection to the Veteran's death from leukemia, he noted 
that the private physician's opinion did not affirmatively 
indicate any connection between the Veteran's military service 
and his subsequent AML.  He added that the private physician's 
opinion did not contradict the current opinion.  

After consideration of all of the evidence of record, the Board 
does not find that the private physician's opinion provides the 
necessary nexus for service connection.  Accordingly, it is the 
determination of the Board that the preponderance of the evidence 
is against any findings that AML is of service origin or is 
related to service.  The most recently obtained opinion provides 
medical reasoning for the lack of a relationship and is based on 
a thorough review of the medical records.  Therefore, more weight 
is given to the recently obtained definitive opinion.

In further discussion, the Board notes that the medical evidence 
does not demonstrate that the Veteran's service-connected 
diabetic disorder was the principal cause of his death, as it was 
not singly, or jointly with some other conditions, the immediate 
or underlying cause of death.  

The Board is cognizant of the appellant's contentions, to the 
effect that her father's death was the product of his service 
connected diabetes mellitus.  The record contains VA and private 
physicians' opinions regarding diabetes mellitus and the cause of 
the Veteran's death.  Specifically, in an August 2002 statement, 
a VA physician noted that on review of the hospital death 
summary, there was no mention of any diabetes complications.  
This physician concluded that it did not appear that diabetes 
mellitus materially contributed to the Veteran's death or his 
primary cause of death.  He did not specifically address whether 
the Veteran's diabetes "hastened or contributed substantially or 
materially to death" or "whether it [was] the principal cause 
of death [because] it singly, or jointly with some other 
conditions, was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b) (2009).  

The appellant submitted the September 2002 statement of a private 
physician (C.G.G., M.D.).  The doctor stated that diabetes 
mellitus is considered a risk factor for coronary heart disease 
(CHD).  He added that a diabetic patient is treated as if they 
had CHD.  He concluded that the Veteran had CHD which was 
certainly related to the history of diabetes.

Additional VA medical opinion was obtained in April 2010 to 
address, in part, the contradictory opinions regarding diabetes.  
The examiner noted that he reviewed the claims file, to include 
the August 2002 VA examination and September 2002 opinions 
(summarized above).  He found no medical records supporting the 
assertion that diabetes mellitus, type II, was a contributory 
cause of the Veteran's death.  He noted that the primary 
physician who was caring for the Veteran during the diagnosis of 
and treatment for the AML did not indicate that the diabetes 
caused, resulted in , or hastened the Veteran's death.  

As to the private physician's September 2002 statement that the 
Veteran's CHD was related to diabetes, he noted that review of 
the records failed to show any documentation of coronary artery 
disease being identified or contributing to the Veteran's demise.  
He further stated that an echocardiogram performed prior to the 
Veteran's death documented a pericardial effusion with cardiac 
tamponade.  He concluded that there was no evidence that the 
Veteran actually had CHD, and no evidence that it contributed to 
the death.  Moreover, the death certificate did not identify CHD 
as a factor in the Veteran's death.  

A review of the statements of the private physician shows that 
they are equivocal at best.  The opinion does not actually 
indicate that diabetes mellitus was a major factor contributing 
to the death of the Veteran.  This physician refers to a 
relationship between CHD and diabetes.  However, as discussed 
above, there is no indication in the record that the Veteran was 
diagnosed with or had findings of CHD.  Further, CHD was not 
mentioned in the hospital terminal records or reported as factor 
in the death of the Veteran.  The death certificate includes a 
reference to cardiac tamponade as a factor in the Veteran's 
death.  Cardiac tamponade is defined as compression of the heart 
due to critically increased volume of fluid in the pericardium.  
Stedman's Medical Dictionary 1761, (26th ed. 1995).  
Significantly, the death certificate indicates that this was a 
result of AML.  The Board does not find that this medical 
statement provides sufficient evidence of a medical nexus between 
the Veteran's death and his service connected diabetes mellitus.

The Board finds the VA medical opinion persuasive and consistent 
with the medical evidence of record.  The objective evidence of 
record also seems to substantiate the findings of this physician.  
In this case, there is no evidence of diabetes mellitus being 
mentioned in the hospital terminal records or otherwise 
implicated in the death of the Veteran.

While the statements of record in support of the appellant's 
claim have been considered, the Board finds that the VA 
specialist's opinions from 2010 are more probative.  In this 
regard, it is noted that it is the Board's responsibility to 
weigh the credibility and probative value of all of the evidence 
and, in so doing, the Board may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  It is also the responsibility of the Board to determine 
the probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for favoring 
one opinion over another.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Accordingly, the Board has accorded greater evidentiary weight to 
the VA specialist who reviewed the record, to include all medical 
documents, statements, and opinions, and concluded that the 
Veteran's diabetes mellitus was not medically implicated in the 
cause of the Veteran's death, and that AML and/or CHD were not of 
service origin, to include that they were not medically 
associated with diabetes.  In fact, CHD was not clinically 
established.  As summarized above, the specialist provided 
medical rationales for each opinion provided.  

The appellant has submitted a large volume of literature 
regarding toxic chemicals to include Agent Orange and additives 
in jet fuel.  The literature, for the most part, refers to 
various disorders (including diabetes mellitus and other types of 
leukemia) that have been linked to Agent Orange and other toxic 
chemical exposure.  While it is argued that medical articles 
provided by the appellant supports the claim for service 
connection, the Board finds that generic texts, which do not 
address the facts in this particular case with a sufficient 
degree of medical certainty, do not amount to competent medical 
evidence of causality.  See Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  As noted, medical evidence on 
file specific to this claim is against the assertion that the 
disorders at issue were caused by military service.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against claim of service 
connection for the cause of the Veteran's death.

DEA Chapter 35 Educational Benefits

In order for the appellant to be eligible for DEA Chapter 35 
educational benefits she must be the child of a Veteran who died 
of a service-connected disability or who, at the time of death 
had a total and permanent disability evaluation for service-
connected disability. 38 U.S.C.A. § 3501 (West 2002 & Supp. 
2009); 38 C.F.R. § 21.3021(a) (2009).

The Veteran had not been assigned a total and permanent 
disability rating for his service-connected disability. Moreover, 
in light of the Board's decision with regard to the claim for 
service connection for the cause of the Veteran's death, the 
Board finds that the appellant's claim must fail for the same 
reasons.

ORDER

Service connection for the cause of the Veteran's death is 
denied.

The claim for DEA is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


